NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
\
ARKANSAS GAME & FISH COMMISSION,
Plaintiff-Cross Appellant,
V.
UNITED STATES,
Defendcmt-Appellant.
2009-5121, 2010-5029
Appea1s from the United States Court of Federa1 C1aims
in case no. 05-CV-381, Judge Char1es F. Lettow.
ON MOTION
ORDER
The United States moves without opposition for a 25-
day extension of time, until Ju1y 23, 2G10, to file a re-
sponse/reply brief. Arkansas Game & Fish Co1n1nission
opposes
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted No further extensions should
be anticipated

ARKANSAS GAME 85 FISH CO1V[M V. US
2
FoR THE CoURT
-jul 1 5  /s/ Jan Horba1y
Date
cc: J u1ie D. Greathouse, Esq.
Rbbert J. Lundman, Esq.
J an H0rba1y
C1erk
s20 la 0
U.S. COURT 0¥
THE FEDERA$.FC|:F?ACll‘?ITmR
.1uL 15 2010
.|AN HORBALY
CLERK